Citation Nr: 1110372	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with osteoarthritis, for the period prior to January 30, 2009, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge during a Board hearing that was held at the RO in September 2009.  The transcript from this hearing has been associated with the claims file.  

This matter was previously before the Board and was remanded for additional development of the evidence in December 2009 and in September 2010.  On remand, rating decisions issued in April 2010 and December 2010 granted increased staged ratings for the Veteran's service-connected back condition.   However, as those decisions did not constitute full and complete grants of the benefits being sought on appeal, this case continues to remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a rating decision issued in December 2010, the Appeals Management Center (AMC) granted service connection for radiculopathy of the right and left lower extremities as being secondary to the service-connected lower back condition, and assigned 10 percent ratings for each side effective from November 2, 2010.  Because a Notice of Disagreement (NOD) has not been submitted with respect to this rating decision, these separate matters are not presently before the Board on appeal.  

In October 2009 the Board advanced this case on its docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

At his September 2009 hearing before the Board, the Veteran raised a new claim of entitlement to service connection for the residuals of a 2003 cerebrovascular accident, secondary to medication prescribed for his service-connected back disability.  The Board refers this claim to the RO for appropriate action.

This appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In September 2010, the Board remanded the claim of entitlement to an increased rating for lumbosacral strain with osteoarthritis in part for the purpose of allowing the Agency of Original Jurisdiction (AOJ) to determine, in the first instance, whether an extraschedular rating for the Veteran's back disability was warranted.  On remand, the AOJ neglected to address whether such a rating was warranted.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As the AOJ did not address entitlement to an extraschedular evaluation as to the rating for the service-connected back condition, and the Board, as explained below, concludes that referral to the Under Secretary for Benefits or the Director of Compensation is warranted, a remand is again necessary.  

The March 2010 report of VA examination noted that the Veteran was experiencing "excruciating pain" as a result of his service-connected back disability.  The Board concludes that the examiner's finding that the Veteran was experiencing excruciating pain raises a claim of entitlement to an extraschedular evaluation.  In this regard, 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  If exceptional circumstances are found, the matter must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation. See 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that, although the AOJ has thus far declined to consider whether referral for an extraschedular evaluation is warranted, the evidence does present such an exceptional or unusual disability picture, and therefore the Veteran's case must be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating.  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular rating. See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

Next, although the AOJ determined in a December 2010 supplemental statement of the case that the Veteran was not entitled to a TDIU rating, the Board concludes that a VA examination is necessary before a decision on the merits of this claim may be made.  A VA examiner has not yet been asked to render an opinion as to the effect of the Veteran's service-connected back disability on his ability to obtain and retain substantially gainful employment.  In light of this, and because the Veteran is not currently working, the prudent and thorough course of action is to remand to obtain a social and industrial survey for purposes of better ascertaining the level of functional impairment in regards to employability being caused by the Veteran's service-connected conditions.  

Lastly, the most recent VA clinical records of record are dated in December 2009. At his November 2010 VA examination, the Veteran indicated that he has continued to receive regular VA treatment.  Accordingly, the Board finds that there are additional VA treatment records pertinent to the claim that are outstanding and must be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file records from the VA Medical Center in Northport, New York, dating from December 2009 to the present.  

2.  Schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 
	A) The VA social worker is requested to evaluate and discuss the effect of the Veteran's service-connected disabilities on his employability. 
	B) The VA social worker also is requested to offer an opinion as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the answer to this question is in the negative, the clinician is requested to discuss the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.  

3.  Following the completion of the above, forward the claims file to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating with respect to the service-connected back disability, including all associated neurological findings.

4.  Then, readjudicate the claims.  Inform the Veteran of his appeal rights.  If any matter remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Richard C. Thrasher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

